Citation Nr: 1002021	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  05-25 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right ankle disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel





INTRODUCTION

The Veteran had active service from May 1953 to June 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied the benefit sought on 
appeal.  The Veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.  

In September 2008, the Board returned the claim for 
additional development, to include affording the Veteran a VA 
examination.  The Veteran did not report for the examination 
scheduled for him, and consequently the claim is ready for 
adjudication based on the evidence of record.  


FINDING OF FACT

A right ankle disorder is not shown to be causally or 
etiologically related to service.  


CONCLUSION OF LAW

A right ankle disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO and 
the Appeals Management Center to the Veteran dated in May 
2004 and October 2008, respectively.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although the letter containing Dingess notice was issued 
after the rating decision, the case was readjudicated in the 
October 2009 Statement of the Case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006); see Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III).  
Additionally, the Veteran has had ample opportunity to 
respond and supplement the record.  He was advised of what 
evidence would be necessary to substantiate the elements 
required to establish service connection and how a rating and 
an effective date are assigned.  See Dingess, supra.  The 
Board also notes that the Veteran has not demonstrated or 
even pled prejudicial error.  See Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009), regarding the rule of prejudicial error.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the Board observes that the Veteran's complete 
service treatment records are unavailable.  The RO made 
attempts to obtain the Veteran's service treatment records.  
After a negative response from the National Personnel Records 
Center (NPRC), the RO made a formal finding of the 
unavailability of service treatment records in August 2004.  
Additionally, in March 2005, the NPRC was unable to locate 
treatment records from Ft. Riley, Kansas.  Consequently, the 
Board does not have the Veteran's service treatment records, 
as they have been determined to have been destroyed in the 
July 1973 fire at the NPRC.  As a result, the VA has a 
heightened responsibility to explain the rationale and bases 
for its decision.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

The Board is cognizant that the Veteran was not provided a VA 
examination in connection with his current appeal.  See 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  However, the Veteran was scheduled for an 
October 2009 VA examination, and he failed to appear.  In 
this regard, the Board notes that it is well-established that 
VA's duty to assist a claimant is not always a "one-way 
street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Failure to appear for a scheduled VA examination without good 
cause could result in the denial of his claim.  38 C.F.R. § 
3.655; See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board finds that there is sufficient post-
service evidence of record in this case to render an 
appellate decision.

Lastly, the Veteran has not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that the duty to notify and the duty to 
assist have been satisfied to the extent possible and 
necessary and will proceed to the merits of the Veteran's 
appeal on the available evidence.

Law and Regulations

The Veteran contends that he sustained a right ankle injury 
during service and that he currently has a right ankle 
disorder that is related to that service injury.  As such he 
believes that service connection is warranted.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or a relationship between a current disability and 
the inservice disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

Factual Background

As indicated above, the Veteran's service treatment records 
are unavailable.  The available medical evidence for 
consideration consists of VA treatment records.

In an August 2004 statement, the Veteran alleged that he 
injured his right ankle in the Army in 1953 and that he has 
continued to have problems with it.  In his October 2004 
Notice of Disagreement, he stated that he had surgery at Fort 
Riley, Kansas.  

In a May 1999 VA X-ray, the Veteran's right ankle showed no 
acute bony changes and the joint spaces were maintained.  

In a March 2004 VA treatment record, the Veteran reported a 
left ankle ligament tear and fracture during basic training 
in 1952 and open reduction internal fixation in 1953.  During 
the examination, his left ankle showed mild lateral edema and 
no erythema.  He was diagnosed as having left ankle pain due 
to prior trauma and surgery.  In March 2004 VA X-rays, his 
left and right ankles showed soft tissue swelling.  He had 
old malleolar fractures with removal of the lateral malleolar 
fixation.  He had calcaneal bone spurs, but no new acute 
fractures or dislocations.  

In a May 2004 VA treatment record, the Veteran reported a 
history of a left ankle disorder.  

In June 2004 VA treatment records, the Veteran sought 
treatment for right ankle swelling.  He wore a right ankle 
brace, and when it was removed there was no specific 
swelling.  He had a well healed scar over the lateral 
malleolus.  He had no evidence of instability, but he had pes 
planus bilaterally.  He was able to heel to toe walk.  X-rays 
showed post-operative change in his right lateral malleolus, 
but his tibial talar joint was well maintained.  The 
physician found nothing to address surgically and assessed 
that the Veteran was "getting functionally by."

Analysis

The Board finds that service connection for a right ankle 
disorder is not warranted.  In order to warrant service 
connection, there must be evidence of a current disability, 
as well as a nexus or relationship between a current 
disability or illness and service.  However, as explained 
below, there is no medical evidence to show a current 
diagnosis of a right ankle disorder, and if a right ankle 
disorder is present, there is no medical evidence which 
relates a current right ankle disorder to the injury the 
Veteran reports he sustained during service.  The basis of 
the Board's decision in this case does not turn on the 
absence of complaints during service, and thus the Board does 
not believe that the Veteran is significantly prejudiced by 
the absence of his service treatment records.

In a March 2004 VA treatment record, the Veteran reported a 
left ankle ligament tear and fracture during basic training 
in 1952 and open reduction internal fixation in 1953.  The 
examiner attributed the Veteran's diagnosis of left ankle 
pain to his prior trauma and surgery.  The Board is cognizant 
of Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), 
wherein the Court held that VA and the Board may not simply 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by a veteran.  
See also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  
However, in Kowalski, the Court reaffirmed its decisions in 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) in reaffirming that in 
evaluating medical opinion evidence, the Board may reject a 
medical opinion that is based on facts provided by a veteran 
that have been found to be inaccurate or because other facts 
present in the record contradict the facts provided by a 
veteran that formed the basis for the opinion.  The Veteran 
is claiming service connection for a right ankle disorder, 
but the examiner reported the Veteran's history of an in-
service left ankle disorder.  

The earliest medical evidence of the Veteran's treatment for 
a right ankle disorder is more than 40 years after separation 
from service.  May 1999 right ankle X-rays showed no acute 
bony changes and the joint spaces were maintained.  While 
March 2004 X-rays of his ankles showed soft tissue swelling 
and old malleolar fractures with removal of the lateral 
malleolar fixation, no current diagnosis was made, aside from 
left ankle pain.  In June 2004, the Veteran wore a right knee 
brace, but no swelling was noted and no diagnosis was made 
other than noting a well healed scar over the right lateral 
malleolus and post-operative change.  He had no instability, 
and he was able to heel to toe walk.  

One of the necessary elements for a grant of service 
connection is a current disability.  See 38 C.F.R. 
§ 3.303(b).  In the absence of proof of a current disability, 
there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Board finds that the preponderance of the 
medical evidence is against a finding that the Veteran has a 
current diagnosis of a right ankle disorder.  And if a right 
ankle disorder is actually present, there is no medical 
evidence that relates a current right ankle disorder to 
service.  The Board had requested that the Veteran be 
afforded a VA examination just to address these questions, 
but the Veteran failed to report for the scheduled 
examination.  As such, the Board is constrained by the 
available evidence.

The Veteran is clearly of the opinion that he not only has a 
right ankle disorder, but that this right ankle disorder is 
related to a service injury.  However, as a lay person, the 
Veteran is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211(1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).  In the Board's judgment, 
an ankle disorder, which is diagnosed on the basis of 
clinical examination, is not the type of disability that can 
be diagnosed by a layperson.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Thus, while the Veteran is 
competent to report what comes to him through his senses, 
such as pain, he does not have medical expertise to diagnose 
an ankle disorder or to offer an opinion as to the etiology 
of such a disorder.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  To the extent that the Veteran is claiming 
continuity of relevant symptoms since service, the claim 
still cannot be granted in the absence of a current diagnosis 
of a right ankle disorder that is related to service. 

After consideration of all the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for a right ankle disorder.  
Therefore, the benefit of the doubt doctrine is not 
applicable, and the claim for service connection for a right 
ankle disorder must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).  


ORDER

Service connection for a right ankle disorder is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


